Citation Nr: 0022792	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has legal entitlement to nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which determined that the veteran did not have 
legal entitlement to nonservice-connected pension benefits.

The Board notes that following certification of his appeal to 
the Board, the veteran submitted a written statement directly 
to the Board.  In a June 2000 written argument, the veteran's 
representative waived RO consideration of this statement.  
Therefore, the statement has been considered by the Board in 
this decision. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in the United States Navy from July 
1955 to July 1961.

3.  The U. S. Army Reserve Personnel Center has certified 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

4.  The veteran did not serve in the active military, naval, 
or air service during a period of war.



CONCLUSION OF LAW

The eligibility requirements for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to 
nonservice-connected disabilities.  A veteran who meets the 
service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) is entitled to pension benefits provided he is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).  

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

The evidence in this case shows that the veteran's military 
service did not occur during any specified period of war.  
The dates of each war period are set forth in 38 C.F.R. 
§ 3.2.  The law recognizes as wartime service June 27, 1950 
to January 31, 1955, for veterans who served in the area of 
Korea.  See 38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2.  The 
period from December 7, 1941 to December 31, 1946, or to July 
26, 1947 if in service on December 31, 1946, is recognized as 
World War II service.  See 38 U.S.C.A. § 101(8); 38 C.F.R. 
§ 3.2.  

In this case, the veteran has indicated on several 
applications for service connection and for nonservice-
connected pension that he served on active duty from July 
1955 to July 1961.  This is consistent with his Department of 
Defense Form 214, which shows active service from July 1955 
to July 1961 and no other service.  However, in a July 1995 
claim and a July 1996 statement, the veteran reported that he 
had served during World War II as a guerrilla.  The veteran 
also submitted a certification from the General Headquarters, 
Armed Forces of the Philippines, reflecting service from 
January 1943 to February 1946.  Military status was noted as 
"Grla."  In March 1996, the RO received certification from 
the U. S. Army Reserve Personnel Center that the veteran had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Board is 
bound by the service department findings.  

Accordingly, the veteran did not serve in the active 
military, naval, or air service during a period of war, and 
is not eligible to receive pension benefits under the 
provisions of 38 U.S.C.A. § 1521.  The Board notes that it 
has no authority to alter the legal criteria governing basic 
eligibility for pension benefits.  According to these 
criteria, there is no basis in law on which to grant the 
benefit sought.  As the disposition of this claim is based on 
the law and not on the facts of the case, the claim must be 
denied on lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  



ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

